Case 4:19-cv-00182-JMS-DML Document 1 Filed 08/28/19 Page 1 of 4 PageID #: 1




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                                NEW ALBANY DIVISION
                                         :
Anthony Lewis,
                                         :
                     Plaintiff,          :
                                           Civil Action No.: 4:19-cv-182
                                         :
      v.
                                         :
Aaron’s, Inc.; and DOES 1-10, Inclusive, :
                                         :
                                           COMPLAINT AND
                                         :
                     Defendants.           DEMAND FOR JURY TRIAL
                                         :
                                         :
                                         :


        For this Complaint, the Plaintiff, Anthony Lewis, by undersigned counsel, states as

follows:

                                         JURISDICTION

        1.      This action arises out of Defendants’ repeated violations of the Telephone

Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”).

        2.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendants transact business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        3.      The Plaintiff, Anthony Lewis (“Plaintiff”), is an adult individual residing in

Clarksville, Indiana, and is a “person” as defined by 47 U.S.C. § 153(39).

        4.      Defendant Aaron’s, Inc. (“Aaron’s”), is a Georgia business entity with an address

of 309 East Paces Ferry Road, N.E., Atlanta, Georgia 30305, and is a “person” as defined by 47

U.S.C. § 153(39).


                                                  1
Case 4:19-cv-00182-JMS-DML Document 1 Filed 08/28/19 Page 2 of 4 PageID #: 2




       5.      Does 1-10 (the “Agents”) are individual employees and/or collectors employed by

Aaron’s and whose identities are currently unknown to the Plaintiff. One or more of the Agents

may be joined as parties once their identities are disclosed through discovery.

       6.      Aaron’s at all times acted by and through one or more of the Agents.

                                               FACTS

       7.      Within the last year, Aaron’s started calling Plaintiff’s cellular telephone, number

812-xxx-1990, in an attempt to collect a consumer debt allegedly owed by Plaintiff.

       8.      At all times mentioned herein, Aaron’s contacted Plaintiff using an automated

telephone dialer system (“ATDS” or “predictive dialer”) and/or by using an artificial or

prerecorded voice.

       9.      When Plaintiff answered the calls from Aaron’s, he heard a prerecorded message

instructing Plaintiff to hold for the next available representative.

       10.     During a live conversation in January 2019, Plaintiff demanded that all calls to

him cease immediately.

       11.     Nonetheless, Aaron’s continued to place automated calls to Plaintiff’s cellular

telephone.

                                             COUNT I

                  VIOLATIONS OF THE TCPA – 47 U.S.C. § 227, ET SEQ.

       12.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       13.     At all times mentioned herein and within the last four years, Defendants called

Plaintiff on his cellular telephone using an ATDS or predictive dialer and/or by using a

prerecorded or artificial voice.


                                                  2
Case 4:19-cv-00182-JMS-DML Document 1 Filed 08/28/19 Page 3 of 4 PageID #: 3




         14.   Defendants continued to place automated calls to Plaintiff’s cellular telephone

after being directed by Plaintiff to cease calling and knowing there was no consent to continue

the calls. As such, each call placed to Plaintiff was made in knowing and/or willful violation of

the TCPA, and subject to treble damages pursuant to 47 U.S.C. § 227(b)(3)(C).

         15.   The telephone number called by Defendants was and is assigned to a cellular

telephone service for which Plaintiff incurs charges for incoming calls pursuant to 47 U.S.C. §

227(b)(1).

         16.   Plaintiff was annoyed, harassed and inconvenienced by Defendants’ continued

calls.

         17.   The calls from Defendants to Plaintiff were not placed for “emergency purposes”

as defined by 47 U.S.C. § 227(b)(1)(A)(i).

         18.   Each of the aforementioned calls made by Defendants constitutes a violation of

the TCPA.

         19.   Plaintiff is entitled to an award of $500.00 in statutory damages for each call

placed in violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).

         20.   As a result of each call made in knowing and/or willful violation of the TCPA,

Plaintiff is entitled to an award of treble damages in an amount up to $1,500.00 pursuant to 47

U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                    PRAYER FOR RELIEF

         WHEREFORE, the Plaintiff prays that judgment be entered against Defendants:

               A. Statutory damages of $500.00 for each violation determined to be negligent

                   pursuant to 47 U.S.C. § 227(b)(3)(B);




                                                 3
Case 4:19-cv-00182-JMS-DML Document 1 Filed 08/28/19 Page 4 of 4 PageID #: 4




             B. Treble damages for each violation determined to be willful and/or knowing

                 pursuant to 47 U.S.C. § 227(b)(3)(C);

             C. Such other and further relief as may be just and proper.

                    JURY TRIAL DEMANDED ON ALL COUNTS



Dated: August 28, 2019

                                           Respectfully submitted,

                                           By /s/ Amy L. Cueller

                                           Amy L. Cueller, Esq., #15052-49
                                           LEMBERG LAW, L.L.C.
                                           43 Danbury Road
                                           Wilton, CT 06897
                                           Telephone: (203) 653-2250
                                           Facsimile: (203) 653-3424
                                           E-Mail: acueller@lemberglaw.com
                                           Attorneys for Plaintiff




                                               4
